                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 KENNETH THOMAS,

                      Petitioner,

                     v.                           CAUSE NO.: 3:18-CV-847-JD-MGG

 WARDEN,

                     Respondent.

                                    OPINION AND ORDER

       Kenneth Thomas, a prisoner without a lawyer, filed a habeas corpus petition

challenging his prison disciplinary hearing in ISP 18-05-0262 where a Disciplinary

Hearing Officer (DHO) at the Indiana State Prison found him guilty of using an

electronic device to access social media in violation of Indiana Department of

Correction policy B-207. (ECF 4 at 1.) As a result, he was sanctioned with the loss of 30

days earned credit time and demoted in credit class. Id.

       After Thomas filed his petition, the finding of guilt and sanctions were vacated.

(ECF 10-2 at 1.) The Warden has filed a motion to dismiss because this case is now

moot. (ECF 10.) Thomas did not file a response and the time for doing so has passed.

See N.D. Ind. L.R. 7-1(d)(2)(A). Regardless, the court cannot overturn the disciplinary

proceeding and restore his time because the Indiana Department of Correction has

already vacated the proceeding and restored his time. That is to say, Thomas has

already won and there is no case left for this court to decide. Accordingly, this case

must be dismissed. See Hadley v. Holmes, 341 F.3d 661, 664 (7th Cir. 2003) (prisoner can
challenge prison disciplinary determination in habeas proceeding only when it resulted

in a sanction that lengthened the duration of his confinement).

      For these reasons, the motion (ECF 10) is GRANTED and the case is DISMISSED.

The clerk is DIRECTED to close this case.

      SO ORDERED on April 24, 2019

                                                    /s/ JON E. DEGUILIO
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            2
